Cobb, P. J.
The accused was indicted for murder. The evidence in behalf of the State, if believed, established a 'clear case of murder. There was no evidence introduced in behalf of the accused, but he made a statement which, if credible, required a finding that the homicide was the result of misfortune or accident. Under such circumstances a verdict of involuntary manslaughter in the commission of an unlawful act is unwarranted by the evidence, and a new trial should have been granted .upon the ground that the verdict was contrary to the evidence. Hunnicutt v. State, 114 Ga. 448. See also Kendrick v. State, 113 Ga. 759; Robinson. v. State, 109 Ga. 506; Watson v. State, 116 Ga. 607; Washington v. State, 36 Ga. 223; Clark v. State, 117 Ga. 254(6).

Judgment reversed.


All the Justices concur.